PER CURIAM.
Appellant, who was the injured party in an automobile negligence case, settled with the tortfeasor. An Order of equitable distribution was entered after a hearing at which testimony was received. On this appeal, it is urged that the trial judge failed to follow the guidelines set out in Williams v. Gateway Ins. Co., 331 So.2d 301 (Fla.1976). It appears from the record that the trial judge found that the claim was settled for the full value thereof and, upon the application of the guidelines in Williams, arrived at an equitable result.
Affirmed.